Exhibit 10(q)

THE HUMANA INC. DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(AS AMENDED THROUGH AUGUST 28, 2008)

ARTICLE 1

PURPOSE

The purpose of this Plan is to provide members of the Board of Directors of
Humana Inc. who are not employees of the Company or any of its subsidiaries with
the opportunity to defer receipt of certain compensation to which they will be
entitled while the Plan is in effect. The Plan is intended to be an unfunded,
nonqualified deferred compensation plan and shall be construed and administered
accordingly.

ARTICLE 2

DEFINITIONS

For purposes of the Plan, the following terms shall have the following meanings:

2.1 “Account” shall mean a memorandum account established on the books of the
Company on behalf of a Director, into which shall be credited amounts pursuant
to Article 5 of the Plan.

2.2 “Allocation Date” shall mean, with respect to a Deferral Election, the date
on which all or a portion of a Director’s Deferral Amount is credited to his or
her Account, which shall be the date on which such Deferral Amount (or portion
thereof) would have been paid to the Director if the Director had not made a
Deferral Election; provided, however, that with respect to any cash Compensation
that a Director has elected to have converted into Stock Units prior to
January 1, 2009, the Allocation Date in respect of such Deferral Amount shall be
the Quarterly Allocation Date concurrent with or next following the date such
Compensation would have been paid if the Director had not made a Deferral
Election.

2.3 “Beneficiary” has the meaning set forth in Section 9.3 of Article 9.

2.4 “Board” shall mean the Board of Directors of the Company.

2.5 “Cash Account” shall mean a memorandum account established on the books of
the Company on behalf of a Director, into which shall be credited amounts
pursuant to Section 4.1 of Article 4.

2.6 “Cash Account Balance” has the meaning set forth in Section 4.1 of Article
4.

2.7 “Change in Capitalization” has the meaning set forth in Section 4.2 of
Article 4.

2.8 “Change in Control” shall have the meaning set forth in Exhibit A.

2.9 “Common Stock” shall mean the common stock, par value $0.16 2/3 per share,
of the Company, or any other securities or property into which such stock may be
converted or exchanged.

2.10 “Common Stock Fund” shall mean the Common Stock fund maintained under the
Retirement and Savings Plan.



--------------------------------------------------------------------------------

2.11 “Company” shall mean Humana Inc.

2.11 “Compensation” shall mean, with respect to a Plan Year, the annual retainer
fees, committee fees, and meeting fees payable to a Director in such Plan Year
for services rendered in such Plan Year. For purposes of clarity, “Compensation”
shall not mean, with respect to any Director, stock options granted or to be
granted by the Company to such Director or Common Stock received or to be
received by such Director pursuant to the exercise of such options, but shall
include grants of Common Stock made or to be made to such Director as payment of
such Director’s annual retainer fees, committee fees, and/or meeting fees.

2.12 “Deferral Amount” shall mean any part or all of his or her Compensation
elected by a Director to be deferred in a Plan Year.

2.13 “Deferral Election” shall mean a Director’s timely election of a Deferral
Amount pursuant to Article 3.

2.14 “Deferral Period” shall have the meaning set forth in Section 3.1 of
Article 3.

2.15 “Director” shall mean each member of the Board who is not an employee of
the Company or any of its subsidiaries.

2.16 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.17 “Fair Market Value” on any date means (i) with respect to Common Stock, the
average of the highest and lowest reported sales prices, regular way, of Common
Stock in transactions reported on the New York Stock Exchange on such date, or
if no sales of Common Stock are reported on the New York Stock Exchange for such
date, the comparable average sales price for the last previous day for which
sales were reported on the New York Stock Exchange or the value of a share of
Common Stock for such date as established by the Committee using any other
reasonable method of valuation, and (ii) with respect to any other property, the
fair market value of such property determined by such methods or procedures as
shall be established from time to time by the Committee.

2.18 “Investment Option” shall mean the investment vehicles in which a
Director’s Account shall be deemed invested pursuant to Article 5. Investment
Options shall be limited to those offered to participants in the Retirement and
Savings Plan from time to time; provided, however, that no Director shall be
permitted to invest in a brokerage account.

2.19 “Payment Method” has the meaning set forth in Section 6.2 of Article 6.

2.20 “Plan” shall mean the Humana Inc. Deferred Compensation Plan for
Non-Employee Directors, as such Plan may be amended from time to time.

2.21 “Plan Administrator” shall mean the Organization & Compensation Committee
of the Board or such other committee of Directors designated by the Board.

2.22 “Plan Year” shall mean each calendar year with the first plan year
beginning January 1, 2004.

2.23 “Quarterly Allocation Date” shall mean the last day of each calendar
quarter.

2.24 “Retirement and Savings Plan” shall mean the Humana Retirement and Savings
Plan, as it may be amended from time to time.

2.25 “Stock Unit Account” shall mean a memorandum account established on the
books of the Company on behalf of a Director, to which shall be credited a
number of Stock Units pursuant to Section 4.2 of Article 4.

 

2



--------------------------------------------------------------------------------

2.26 “Stock Unit Account Balance” shall have the meaning set forth in
Section 4.2 of Article 4.

2.27 “Stock Units” shall mean units credited to a Director’s Stock Unit Account,
with one Stock Unit having a value on any date equal to the Fair Market Value of
one share of Common Stock on such date.

2.28 “Termination” shall mean termination of a Director’s service as a member of
the Board for any reason, including by reason of death or disability.

ARTICLE 3

DEFERRAL ELECTIONS OF COMPENSATION

3.1 Deferral Election. Each Director may elect to have the payment of all or any
portion of his or her Compensation for a Plan Year deferred pursuant to the
Plan. Each Deferral Election shall be made on a deferral election form to be
provided by the Company and shall specify (i) the Deferral Amount, (ii) the
Deferral Period, and (iii) the Payment Method. For purposes of this Plan,
“Deferral Period”, with respect to any Deferral Election, shall mean the period
commencing on the Allocation Date and ending, at the election of the Director,
on (i) the date of the Director’s Termination, (ii) a date specified by the
Director in his or her Deferral Election, or (iii) the earlier of either the
date of the Director’s termination or any date specified by the Director in his
or her Deferral Election; provided, however, that any such date specified by the
Director in his or her Deferral Election must be no earlier than two years after
the end of the Plan Year with respect to which the Deferral Election applies.

3.2 Timing of Deferral Elections. Deferral Elections in respect of Compensation
otherwise payable to Directors in a Plan Year shall be timely if made (i) with
respect to Plan Years before 2009, as provided in the Plan as in effect before
August 28, 2008 and (ii) with respect to any subsequent Plan Years, on or before
November 30 of the preceding year; provided, however, that with respect to new
Directors, Deferral Elections in respect of Compensation payable in the Plan
Year in which they become a Director shall be timely if made within 30 days
after becoming a Director and applies only to Compensation that is payable for
services to be performed subsequent to the date the Deferral Election is made.

3.3 Irrevocability. A Deferral Election shall be irrevocable as of the deadline
for making elections specified in Section 3.2. A Director may change a Deferral
Election in respect of any Plan Year prior to the applicable deadline for such
Plan year as specified in Section 3.2.

ARTICLE 4

TREATMENT OF DEFERRAL AMOUNTS PRIOR TO JANUARY 1, 2009

4.1 Cash Account

(a) On each Allocation Date, an amount reflecting the portion of a Director’s
Deferral Amount which would otherwise have been paid to the Director in cash and
with respect to which the Director has not elected to have converted to Stock
Units, shall be credited to the Director’s Cash Account.

(b) All deferred amounts credited to the Cash Account shall bear interest from
the Allocation Date. The interest credited to the Cash Account will be
compounded quarterly at the end of each calendar quarter. For all amounts
whenever credited, the rate of interest credited thereon, as of the end of each
calendar quarter thereon, shall be equal to the average ten-year U.S. Treasury
note rate for the previous calendar quarter (the actual deferrals plus interest
credits and credits in respect of fractional Stock Units under Section 4.2(d)
are collectively referred to herein as the “Cash Account Balance”).

 

3



--------------------------------------------------------------------------------

4.2 Stock Unit Account.

(a) Allocations.

(i) General. On each Allocation Date, a number of Stock Units reflecting the
portion of a Director’s Deferral Amount which would otherwise have been paid to
the Director in Common Stock shall be credited to the Director’s Stock Unit
Account. In the event a Director elects to have Compensation otherwise payable
to the Director in cash credited to such Director’s Stock Unit Account, the
number of Stock Units that will be credited to the Director’s Stock Unit Account
on each Quarterly Allocation Date shall be equal to (A) the aggregate cash
Compensation with respect to which the election has been made and that would
otherwise have been paid in the calendar quarter ending on the Quarterly
Allocation Date divided by (B) the Fair Market Value of a share of Common Stock
on the Quarterly Allocation Date.

(b) Dividends. In the event of a dividend paid with respect to Common Stock,
whether in cash, Common Stock or other stock or property of the Company, credits
(dividend equivalents) will be made to each Director’s Stock Unit Account as
follows:

(i) in the case of a cash dividend, or a dividend of stock of the Company (other
than Common Stock) or other property, additional credits will be made to the
Stock Unit Account consisting of a number of Stock Units equal to the number
determined by dividing (A) the cash amount of such dividend per share (or the
fair market value, on the date of payment, of dividends per share paid in such
stock or other property), multiplied by the aggregate number of Stock Units
credited to such Stock Unit Account on the record date for the payment of such
dividend by (B) the Fair Market Value of a share of Common Stock on the date
such dividend is payable to holders;

(ii) in the case of a dividend consisting of Common Stock, the Stock Unit
Account will be credited with a number of Stock Units equal to the number of
Stock Units in such account on the record date for the payment of such dividend
multiplied by the number of shares of Common Stock paid per share of Common
Stock in such dividend.

(c) In the event of any Change in Capitalization, the Plan Administrator in good
faith shall take such action as it deems necessary to preserve the economic
value of each Director’s Stock Unit Account immediately prior to the Change in
Capitalization to reflect the impact of the Change in Capitalization on the
Common Stock, including without limitation the making of equitable adjustments
to the number of Stock Units credited to the Stock Unit Account and the number
and kind of securities or other property deemed to be represented by Stock Units
held in the Stock Unit Account. For purposes of this Section 4.2(c), “Change in
Capitalization” shall mean any increase or reduction in the number of shares of
Common Stock, or any change in such shares or exchange of such shares for a
different number or kind of shares or other securities of the Company or another
corporation, by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, spin-off, split-up, issuance of warrants or
rights or debentures, stock dividend, stock split or reverse stock split,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise. (The actual deferrals plus adjustments pursuant to
Sections 4.2(b) and 4.2(c) are collectively referred to herein as the “Stock
Unit Account Balance”).

(d) All fractional Stock Units to which a Director is entitled shall be credited
to the Director’s Cash Account based on the Fair Market Value of such Units as
of the day preceding the date such credit is made. In no event shall fractional
Stock Units be credited to a Director’s Stock Unit Account.

4.3 Vesting. A Director shall be fully (100%) vested in his or her Cash and
Stock Unit Account Balance at all times.

ARTICLE 5

TREATMENT OF DEFERRAL AMOUNTS AFTER DECEMBER 31, 2008

5.1 Credits to Accounts for Amounts Deferred Prior to 2009. As of January 1,
2009, each Director’s Cash Account Balance and Stock Unit Account Balance shall
be transferred to the Director’s Account, and each Director’s Cash Account and
Stock

 

4



--------------------------------------------------------------------------------

Unit Account shall cease to exist. Each Director shall be entitled to have the
amounts credited to his or her Account pursuant to this Section 5.1 deemed to be
invested in accordance with the provisions of this Article 5; provided that
amounts that were previously held in a Director’s Stock Unit Account shall be
deemed invested in the Common Stock Fund and shall be subject to the provisions
of Section 5.5.

5.2 Credits to Accounts for Amounts Deferred After 2008. On each Allocation
Date, an amount reflecting the portion of a Director’s Deferral Amount which
would otherwise have been paid to the Director shall be credited to the
Director’s Account. To the extent that the Deferral Amount includes Compensation
that would have been paid to the Director in Common Stock, the amount credited
to the Director’s Account shall be the amount equal to the Fair Market Value of
such Common Stock on the date it would otherwise have been paid to the Director
and shall be deemed invested in the Common Stock Fund.

5.3 Investment Options. Each Director shall elect the Investment Options in
which Deferral Amounts credited to the Director’s Account shall be deemed to be
allocated. A Director’s Deferrals may be allocated in one percent increments
among one or more of the Investment Options. If the Director allocates less than
100% of his Deferrals pursuant to this Section 5.2, unallocated Deferrals shall
be deemed to be allocated to the default investment option under the Retirement
and Savings Plan. A Director may change the allocation for subsequent Deferral
Amounts to his or her Account at any time in such manner as the Plan
Administrator may prescribe,

5.4 Reallocation Among Investment Options. Each Director may reallocate the
balance in his or her Account among the Investment Options in one percent
increments. Changing Investment Options shall be permitted on a daily basis and
shall be effected in such manner as the Plan Administrator may prescribe from
time to time, which may include an online alternative.

5.5 Deemed Investments in the Common Stock Fund. Sections 5.3 and 5.4
notwithstanding, if a Director elects to have all or any portion of his or her
Account deemed invested in the Common Stock Fund, such Director may not
subsequently reallocate that portion of his or her Account into any other
Investment Option.

5.6 Adjustments to Account Balances. The balances in Directors’ Accounts shall
be adjusted for gains (or losses) as if such amounts were actually invested in
the Investment Options selected by the Directors. Upon a Director’s cessation of
service or cessation of active participation in the Plan for any reason, the
balances in the Director’s Account will continue to be allocated among the
Investment Options in accordance with this Article 5 until his or her Account
balance has been completely distributed.

5.7 Vesting. A Director shall be fully (100%) vested in his or her Account
balance at all times.

ARTICLE 6

PAYMENT

6.1 Payment Upon End of Deferral Period. With respect to any Deferral Election,
payment of a Director’s Account attributable to such Deferral Election shall be
made following the end of the applicable Deferral Period at the time and in the
manner set forth in this Article 6.

6.2 Payment Method. Payment of amounts credited to a Director’s Account shall be
made in accordance with the Payment Method elected by the Director in the
applicable Deferral Election. For purposes of this Plan, “Payment Method” shall
mean, with respect to payments of amounts credited to a Director’s Account
pursuant to a Deferral Election, either (i) a lump sum payment on the 15th day
of the calendar month following the end of the applicable Deferral Period or
(ii) a number of annual

 

5



--------------------------------------------------------------------------------

installments (not exceeding 10) specified by the Director in his or her Deferral
Election, with (x) the first installment to be paid on the 15th day of the
calendar month following the end of the applicable Deferral Period and
(y) installments subsequent to the first installment to be paid on the 15th day
of such calendar month of each succeeding calendar year. Deferred amounts held
pending distribution shall continue to be subject to interest credits and
adjustments, as provided in Articles 4 and 5, as applicable.

6.3 Amount of Payment.

(a) Lump Sum Payment. If a Director elects a lump sum payment with respect to a
Deferral Election, such payment shall consist of (i) cash equal to the value, as
of the day preceding distribution, of that portion of the Director’s Account
which is attributable to such Deferral Election and is not deemed invested in
the Common Stock Fund and (ii) shares of Common Stock representing the portion
of the Account balance which is attributable to such Deferral Election and is
deemed invested in the Common Stock Fund.

(b) Installment Payments. If a Director elects annual installments with respect
to a Deferral Election, the amount payable under each such installment shall be
(i) a cash payment equal to the value, as of the day preceding the installment
payment, of that portion of the Director’s Account balance which is attributable
to such Deferral Election and is not deemed invested in the Common Stock Fund,
divided by the number of remaining installments to be made (including the
installment then being made) and (ii) shares of Common Stock representing, as of
the day preceding the installment payment, the portion of the Account balance
which is attributable to such Deferral Election and is deemed invested in the
Common Stock Fund divided by the number of remaining installments to be
made(including the installment then being made).

6.4 Accelerated Payment in the Event of Death. Notwithstanding any other
provision of the Plan or any Deferral Election, in the event a Director dies
prior to receiving distribution of his or her entire Account balance, payments
shall be made to the Beneficiary or, if applicable, to the estate of the
Director, in accordance with the applicable Beneficiary Designation Form. The
Company shall pay to the Beneficiary or, if applicable, to the estate of the
Director within thirty (30) days following the Director’s date of death (i) a
lump sum cash payment equal to the value of his or her entire Account balance
which is not invested in the Common Stock Fund and (ii) a number of shares of
Common Stock representing the portion of the Account balance which is deemed
invested in the Common Stock Fund, in each case as of the day preceding the
distribution.

6.5 Accelerated Payment Upon a Change in Control. Notwithstanding any other
provision of the Plan or any Deferral Election, upon a Change in Control, which
constitutes a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company under
Section 409A of the Internal Revenue Code of 1986, as amended, the Company shall
pay to each Director within thirty (30) days following the Change in Control
(i) a lump sum cash payment equal to the value of his or her entire Account
balance which is not invested in the Common Stock Fund and (ii) a number of
shares of Common Stock (or, if applicable, the securities, cash or other
property into which the Common Stock was converted in the Change in Control)
representing the portion of the Account balance which is deemed invested in the
Common Stock Fund, in each case as of the day preceding the distribution.

6.6 Exception for Section 16 of the Exchange Act. Notwithstanding any other
provision of the Plan, no payment shall be made pursuant to the Plan if such
payment would subject a Director to liability under Section 16 of the Exchange
Act, and any such payment shall be delayed until the first date on which such
payment may be made without subjecting the Director to such liability.

 

6



--------------------------------------------------------------------------------

ARTICLE 7

ADMINISTRATION

7.1 General Powers and Responsibilities of Plan Administrator. The Plan
Administrator shall have full authority to construe and interpret the terms and
provisions of the Plan, and to adopt, alter and repeal such administrative
rules, guidelines and practices governing the Plan and perform all acts as it
shall, from time to time, deem advisable, and otherwise to supervise the
administration of the Plan. The Plan Administrator may correct any defect,
supply any omission or reconcile any inconsistency in the Plan, or in any
Deferral Election hereunder, in the manner and to the extent it shall deem
necessary to effectuate the Plan. Any decision, interpretation or other action
made or taken in good faith by or at the direction of the Plan Administrator in
connection with the Plan shall be in the sole and absolute discretion of the
Plan Administrator and shall be final, binding and conclusive. A Director shall
not participate in any decision involving a request made by him or her or
relating in any way to his or her rights, duties, and obligations as a
participant in the Plan (unless such decision relates to all Directors generally
and in a similar manner).

7.2 Liability and Indemnification of Plan Administrator. The Plan Administrator
shall not be liable for any action, failure to act, determination or
interpretation made in good faith with respect to this Plan or any transaction
hereunder, except for liability arising from his or her own willful misfeasance,
gross negligence or reckless disregard of his or her duties. The Company hereby
agrees to indemnify the Plan Administrator for all costs and expenses and, to
the extent permitted by applicable law, any liability incurred in connection
with defending against, responding to, negotiating for the settlement of or
otherwise dealing with any claim, cause of action or dispute of any kind arising
in connection with any actions in administering this Plan or in authorizing or
denying authorization to any transaction hereunder.

ARTICLE 8

AMENDMENT OR TERMINATION OF THE PLAN

The Company, by action of the Board, may amend, modify or terminate the Plan in
whole or in part at any time and for any reason without prior notice to or
consent of any Director; provided, however, that no amendment, modification or
termination of the Plan shall reduce a Director’s Account balance, or change a
previously specified Deferral Election as of the date of such amendment,
modification or termination.

ARTICLE 9

MISCELLANEOUS

9.1 Shares Subject to Plan. Through the provisions of this Plan relating to
Stock Units, it is intended that this Plan constitute the method by which
Directors can defer share awards made under the Humana Inc. 2003 Stock Incentive
Plan (or any successor plan thereto) and, with respect to Stock Units relating
to a Director’s deferral of cash Compensation or a transfer pursuant to
Section 4.2(a)(ii), the granting of share awards thereunder. Shares of Common
Stock distributed to Directors under this Plan shall be made from the aggregate
number of shares of Common Stock reserved for issuance under the Humana Inc.
2003 Stock Incentive Plan (or any successor plan thereto).

9.2 Nonassignability. Neither a Director nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, any amount payable under the Plan. All amounts payable under the
Plan, and all rights to such amounts, are expressly declared to be unassignable
and non-transferable. In the case of a Director’s death, payments due under this
Plan shall be made in accordance with Section 6.4.

9.3 Designation of Beneficiary. Each Director at the time he or she completes a
Deferral Election shall designate a beneficiary (a “Beneficiary”) and a
contingent Beneficiary to whom benefits hereunder are to be paid if the Director
dies prior to

 

7



--------------------------------------------------------------------------------

receiving his or her Account balances. A Director may change his or her
Beneficiary designations at any time by filing a revised Beneficiary designation
form with the Plan Administrator or such other individual or entity designated
by the Plan Administrator. If a Director fails to designate a Beneficiary as
provided above, or if all designated Beneficiaries predecease the Director, the
Company shall pay the Account balances to the estate of the Director.

9.4 Incapacity. In the event benefits become payable under the Plan after a
Director becomes incapacitated, such benefits shall be paid to the Director’s
legal guardian or legal representative pursuant to the applicable provisions of
Article 6.

9.5 No Right To Continued Service. The terms and conditions of the Plan shall
not be deemed to establish, constitute or be evidence of a right of any Director
to remain in service as a member of the Board.

9.6 No Right of a Shareholder. Directors shall have none of the rights of
shareholders of the Company by reason of their participation in the Plan.

9.7 Tax Withholding. The Company or the Plan Administrator shall have the right
to withhold from any payment hereunder amounts sufficient to satisfy all
Federal, state, local, or other withholding tax requirements.

9.8 Expenses. The Company will bear all expenses incurred in administering this
Plan and no part thereof shall be charged against any Director’s Account or any
amounts distributable hereunder.

9.9 Unsecured General Creditor. Directors shall have no legal or equitable
rights, interest or claims in any property or assets of the Company. For
purposes of the payment of benefits under the Plan, any and all of the Company’s
assets shall be, and remain, the general, unpledged unrestricted assets of the
Company. The Company’s obligations under the Plan shall be merely that of an
unfunded and unsecured promise to pay money and stock in the future.

9.10 Successors. The terms and conditions of the Plan and each Deferral Election
shall inure to the benefit of and bind the Company and the Directors, and their
successors, assigns, and personal representatives.

9.11 Governing Law. The provisions of the Plan shall be construed and
interpreted according to the laws of the State of Kentucky without giving effect
to conflict of laws principles thereof.

Adopted by the Board of Directors: August 28, 2008

 

8



--------------------------------------------------------------------------------

Exhibit A

“Change in Control” shall mean the occurrence of:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, in determining whether a Change in Control
has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned, directly or indirectly, by the Company (for purposes of this definition,
a “Subsidiary”) (ii) the Company or its Subsidiaries, or (iii) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);

(b) The individuals who, as of the effective date of this Plan are members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the members of the Board; provided, however, that if the election,
or nomination for election by the Company’s common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

(c) The consummation of:

(i) A merger, consolidation or reorganization involving the Company, unless such
merger, consolidation or reorganization is a “Non-Control Transaction.” A
“Non-Control Transaction” shall mean a merger, consolidation or reorganization
of the Company where:

(A) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least seventy-five
percent (75%) of the combined voting power of the outstanding Voting Securities
of the corporation resulting from such merger or consolidation or reorganization
(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the Voting Securities immediately before such merger, consolidation
or reorganization,

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially directly
or indirectly owning a majority of the Voting Securities of the Surviving
Corporation, and no agreement, plan or arrangement is in place to change the
composition of the board of directors following the merger, consolidation or
reorganization; and

(C) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Corporation, or any Subsidiary, or (iv) any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of twenty percent (20%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities.



--------------------------------------------------------------------------------

(ii) A complete liquidation or dissolution of the Company; or

(iii) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of Shares Beneficially Owned by the Subject Persons, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

 